Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Glenn Winningham; House of Fearn,                    Appeal from the 67th District Court of
Appellant                                            Tarrant County, Texas (Tr. Ct. No. 67-
                                                     263565-13). Opinion delivered by Chief
No. 06-13-00041-CV        v.                         Justice Morriss, Justice Carter and Justice
                                                     Moseley participating.
Joe Shannon, Jr., Thomas A. Wilder, and
Chris Ponder, Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Glenn Winningham, pay all costs of this appeal.

                                                     RENDERED JULY 17, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk